 
Exhibit 10.3
 
NONCOMPETITION AGREEMENT
 
This NONCOMPETITION AGREEMENT (this “Agreement”) is made as of the 18th day of
January, 2011 between Workstream Inc., a Canadian corporation (“Workstream”),
Incentives Advisors, LLC, an Arizona limited liability company and wholly-owned
subsidiary of Workstream (the “Company”), and _____________, an individual
residing in the State of Arizona (“Seller”).
 
W I T N E S S E T H
 
WHEREAS, Workstream, Seller and the other party thereto have entered into that
certain letter agreement, dated January 18, 2011 (the “Purchase Agreement”),
pursuant to which Workstream has acquired 100% of the outstanding Membership
Units of the Company; and
 
WHEREAS, as a condition precedent to the consummation of the transactions
contemplated by the Purchase Agreement, Workstream and Seller (each, a “Party”
and collectively, the “Parties”) shall have entered into this Agreement.
 
NOW, THEREFORE, in consideration of the foregoing and the mutual promises,
covenants and agreements contained herein, the Parties, intending to be legally
bound, agree as follows:
 
SECTION 1.
DEFINED TERMS; CONSTRUCTION
 
1.1        Defined Terms.  As used in this Agreement the following terms shall
have the following meanings:
 
“Affiliate” means, with respect to a Person, any other Person, directly or
indirectly, through one or more intermediaries, controlling, controlled by, or
under common control with such Person.  The term “control”, as used in the
immediately preceding sentence, shall mean with respect to a corporation or a
limited liability company the right to exercise, directly or indirectly, more
than 50% of the voting rights attributable to the controlled corporation or
limited liability company, and, with respect to any partnership, trust, or other
entity or association, the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of the controlled
entity.
 
“Agreement” has the meaning provided in the introductory paragraph.
 
“Business” means the business conducted by Workstream, the Company or any
Relevant Company as of the date of this Agreement. With regard to the Arizona
tax credit division, this includes hiring tax credit and training grant
programs.
 
“Company” has the meaning provided in the introductory paragraph.
 
 
1

--------------------------------------------------------------------------------

 
 
“Employment Agreement” means that certain Employment Agreement between the
Company and Seller dated the date hereof.
 
“Person” means and includes natural persons, corporations, limited liability
partnerships, general partnerships, limited liability companies, joint stock
companies, joint ventures, associations, companies, trusts, banks, trust
companies, land trusts, business trusts or other organizations, whether or not
legal entities, and governments and agencies and political subdivisions thereof.
 
“Purchase Agreement” has the meaning provided in the first WHEREAS paragraph.
 
“Relevant Company” means any Affiliate of Workstream or the Company that engages
in a business that is similar to the Business.
 
“Seller” has the meaning provided in the introductory paragraph.
 
“Territory” means the State of Arizona and each other jurisdiction or marketing
area in which Workstream, the Company or any Relevant Company or any of their
successors or assigns has contracted to do business, is doing business, is
qualified to do business, or has contracted to acquire or merge with any other
Person engaged in substantially the same business as the Business.
 
“Workstream” has the meaning provided in the introductory paragraph.
 
1.2        Construction. The following rules shall apply to the construction of
this Agreement unless the context requires otherwise:  (a) the singular includes
the plural, and the plural the singular; (b) words importing any gender include
the other gender and the neuter; (c) references to statutes are to be construed
as including all statutory provisions consolidating, and all regulations
promulgated pursuant to, such statutes; (d) references to “writing” include
printing, photocopy, typing and other means of reproducing words in a tangible
visible form; (e) the words “including”, “includes” and “include” shall be
deemed to be followed by the words “without limitation”; (f) references to the
introductory paragraph, recitals, sections (or clauses or subdivisions of
sections) or schedules are to those of this Agreement unless otherwise
indicated; (g) references to agreements and other contractual instruments shall
be deemed to include all subsequent amendments and other modifications to such
instruments, but only to the extent that such amendments and other modifications
are permitted or not prohibited by the terms of this Agreement; (h) section
headings in this Agreement are included herein for convenience of reference only
and shall not constitute a part of this Agreement for any other purpose; and
(i) references to Persons include their respective permitted successors and
assigns.
 
SECTION 2.
NONCOMPETITION
 
2.1        Agreement Not to Compete.  In consideration of Workstream
consummating the transactions contemplated by the Purchase Agreement, and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, Seller agrees that for a period of eighteen (18) months
following the date hereof, the Seller will not:
 
 
2

--------------------------------------------------------------------------------

 
 
(a)        within the Territory directly or indirectly own, manage, operate,
control, consult with, be employed by or participate in the ownership,
management, operation or control of, or be connected in any manner with, any
business that (i) competes with the Business, or (ii) is engaged in
substantially the same business as the Business or (iii) provides similar or
comparable services as those provided by Workstream, the Company or any Relevant
Company to the past or present clients and customers of such Person.
Notwithstanding the foregoing, the restrictions provided under this Section
2.1(a) with respect only to the Arizona tax credits portion of the business
shall continue for a period of six (6) months following the date hereof and not
the eighteen (18) months otherwise provided for hereunder.  For the purposes of
this clause (a), ownership of securities of a publicly-held corporation in which
Seller does not  possess beneficial ownership of more than five (5%) percent of
the voting capital stock of such corporation or participate in any management or
advisory capacity shall not be prohibited; or
 
(b)        employ, solicit for employment or otherwise contract for the services
of any employee of Workstream, the Company or any Relevant Company during the
effectiveness of this Agreement; or
 
(c)        in any way interfere with relationship of Workstream, the Company or
any Relevant Company with any customer, vendor, supplier or other professional
or business relation of Workstream, the Company or any Relevant Company.
 
2.2        Enforceability.  It is the desire and intent of the Parties that the
provisions of this Agreement shall be enforced to the fullest extent permissible
under the laws and public policies applied in each jurisdiction in which
enforcement is sought.  If at the time of enforcement of any of the agreements
contained in this Section 2 a court shall hold that the duration, scope or area
or restrictions stated therein are unreasonable under the circumstances then
existing, it is agreed that the maximum duration, scope or area reasonable under
such circumstances shall be substituted for the stated duration, scope or area.
 
SECTION 3.
REPRESENTATIONS AND WARRANTIES
 
3.1        Representations and Warranties of Seller.  Seller represents and
warrants that:
 
(a)        he has the legal capacity and full right to enter into this Agreement
and to perform his obligations hereunder;
 
(b)        this Agreement constitutes the valid and legally binding obligation
of Seller, enforceable in accordance with its terms except as may be limited by
applicable bankruptcy, insolvency, reorganization, arrangement, moratorium or
other similar laws, and subject to general equity principles and to limitations
on availability of equitable relief, including specific performance;
 
(c)        neither the execution and the delivery of this Agreement, nor the
consummation of the transactions contemplated hereby by Seller, will (i) violate
any constitution, statute, regulation, rule, injunction, judgment, order,
decree, ruling, charge, or other restriction of any government, governmental
agency or court to which Seller is
 
 
3

--------------------------------------------------------------------------------

 
 
subject or (ii) conflict with, result in a breach of, constitute a default
under, result in the acceleration of, create in any party the right to
accelerate, terminate, modify, or cancel, or require any notice under any
material agreement, contract, lease, license, instrument or other material
arrangement to which Seller is a party or by which Seller is bound or to which
any of Seller’s material assets is subject (or result in the imposition of any
lien, security interest or other encumbrance upon any of Seller’s assets); and
 
(d)        Seller need not give any notice to, make any filing with, or obtain
any authorization, consent, or approval of any Person in order to consummate the
transactions contemplated by the Agreement.
 
3.2        Representations and Warranties of Workstream.  Workstream represents
and warrants that:
 
(a)        it has the power and authority to enter into the Agreement and to
perform its obligations hereunder;
 
(b)        this Agreement constitutes its valid and legally binding obligation,
enforceable in accordance with its terms except as may be limited by applicable
bankruptcy, insolvency, reorganization, arrangement, moratorium or other similar
laws, and subject to general equity principles and to limitations on
availability of equitable relief, including specific performance;
 
(c)        neither the execution and the delivery of this Agreement, nor the
consummation of the transactions contemplated hereby by it, will (i) violate any
constitution, statute, regulation, rule, injunction, judgment, order, decree,
ruling, charge, or other restriction of any government, governmental agency, or
court to which it is subject or any provision of its organizational documents or
(ii) conflict with, result in a breach of, constitute a default under, result in
the acceleration of, create in any party the right to accelerate, terminate,
modify, or cancel, or require any notice under any material agreement, contract,
lease, license, instrument or other material arrangement to which it is a party
or by which it is bound or to which any of its material assets is subject (or
result in the imposition of any lien, security interest or other encumbrance
upon any of its assets); and
 
(d)        it need not give any notice to, make any filing with, or obtain any
authorization, consent, or approval of any Person in order to consummate the
transactions contemplated by the Agreement.
 
SECTION 4.
MISCELLANEOUS
 
4.1        No Third-Party Beneficiaries.  This Agreement shall not confer any
rights or remedies upon any Person other than the Parties and their respective
successors and permitted transferees and assigns.
 
4.2        Entire Agreement.  This Agreement (including the documents referred
to herein), the Purchase Agreement (including the documents referred to therein)
and the Employment
 
 
4

--------------------------------------------------------------------------------

 
 
Agreement (which is a separate and distinct agreement between the Company and
Seller enforceable in accordance with its own terms and which shall not be
affected by the existence or terms of this Agreement) constitute the entire
agreement among the Parties and supersedes any prior understandings, agreements,
or representations by or among the Parties, written or oral, to the extent they
relate in any way to the subject matter hereof.
 
4.3        Remedies.  Seller hereby acknowledges and agrees that: (a) the
rights, obligations and duties of Seller under this Agreement are necessary for
the protection of the legitimate business interests of Workstream and the
Company at the times set forth herein; (b) the agreements of the Parties set
forth in this Agreement are an integral part of the Purchase Agreement, without
which transactions contemplated in and by the Purchase Agreement would not
close; (c) the scope of the obligations set forth in this Agreement is
reasonable in time, geography and types and limitations of activities
restricted; and (d) the breach of this Agreement will be such that the party
harmed by such breach will not have an adequate remedy at law.  The Parties
recognize that the performance of the obligations under this Agreement by Seller
is special, unique and extraordinary in character, and that in the event of the
breach by Seller of the terms and conditions of this Agreement to be per­formed
by him, Workstream and/or the Company shall be entitled, if it so elects, to
institute and prose­cute proceedings in any court of competent jurisdiction,
either in law or in equity, to obtain damages for any breach of this Agreement,
or to enforce the specific performance thereof by Seller or to enjoin Seller
from performing services for any other Person.
 
4.4        Succession and Assignment.  This Agreement shall be binding upon and
inure to the benefit of the Parties and their respective successors and
permitted transferees and assigns.  Seller may not assign either this Agreement
or any of its rights, interests, or obligations hereunder without the prior
written approval of Workstream or the Company.
 
4.5        Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together will constitute one and the same instrument.
 
4.6        Notices.  Any notice or other communication required or permitted
under this Agreement shall be sufficiently given if delivered in person or sent
by facsimile or by registered or certified mail, postage prepaid, addressed as
follows:
 
 
(a)
if to Workstream, to:

 
Workstream Inc.
485 N. Keller Road, Suite 500
Maitland, FL  32751
Attention: Chief Operating Officer
Facsimile: ____________________


 
(b)
if to Seller, to:

 
__________________
__________________
__________________
Facsimile: _____________________
 
 
5

--------------------------------------------------------------------------------

 
 
or such other address or number as shall be furnished in writing by any such
Party, and such notice or communication shall be deemed to have been given as of
the date so delivered, sent by facsimile or two business days after it is
mailed.
 
4.7        Governing Law.  THE INTERPRETATION AND CONSTRUCTION OF THIS
AGREEMENT, AND ALL MATTERS RELATING HERETO, SHALL BE GOVERNED BY THE LAWS OF THE
STATE OF ARIZONA (EXCLUSIVE OF CONFLICTS OF LAWS PRINCIPLES) APPLICABLE TO
AGREEMENTS EXECUTED AND TO BE PERFORMED SOLELY WITHIN SUCH STATE.
 
4.8        Jurisdiction.  Any judicial proceeding brought against any of the
Parties on any dispute arising out of this Agreement or any matter related
hereto may be brought in the courts of the State of Arizona, and, by execution
and delivery of this Agreement, each of the Parties accepts the exclusive
jurisdiction of such courts, and irrevocably agrees to be bound by any judgment
rendered thereby in connection with this Agreement.  The prevailing party in any
such litigation shall be entitled to receive from the losing party all costs and
expenses, including reasonable counsel fees, incurred by the prevailing party.
 
4.9        Amendments and Waivers.  No amendment of any provision of this
Agreement shall be valid unless the same shall be in writing and signed by all
of the Parties.  No waiver by any Party of any default, misrepresentation, or
breach of warranty or covenant hereunder, whether intentional or not, shall be
deemed to extend to any prior or subsequent default, misrepresentation, or
breach of warranty or covenant hereunder or affect in any way any rights arising
by virtue of any prior or subsequent such occurrence.
 
4.10      Severability.  Any term or provision of this Agreement that is invalid
or unenforceable in any situation in any jurisdiction shall not affect the
validity or enforceability of the remaining terms and provisions hereof or the
validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction.
 
4.11      Expenses.  Each of the Parties will bear its own costs and expenses
(including legal fees and expenses) incurred in connection with this Agreement
and the transactions contemplated hereby.
 
 
[Signature page follows]
 
 
6

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF the Parties have executed this Noncompetition Agreement on
and as of the date first above written.
 

 
WORKSTREAM  INC.
         
By: __________________________
 
Name:
 
Title:
         
INCENTIVES ADVISORS, LLC
         
By: __________________________
 
Name:
 
Title:
          ______________________________  
[_____________]



 

7